 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
WILFRED L. ANDERSON, MD, ) CASE NO. 1: 19 CV 780
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. )
) MEMORANDUM OF OPINION
JUDGE PETER J. CORRIGAN, )
)
Defendant. )

Pro se Plaintiff Wilfred Anderson filed the above-captioned action against Cuyahoga County
Common Pleas Court Judge Peter J. Corrigan contesting the criminal contempt ruling made by Judge
Corrigan during the course of a civil action the Plaintiff brought in State Court against Luann
Mitchell and the Cuyahoga Metropolitan Housing Authority. See Wilfred L. Anderson v. Cuyahoga
Metropolitan Housing Authority, Case No. CV-14-820828. The Judge held the Plaintiffin contempt
based on the Plaintiff's violation of Ohio’s vexatious litigator statute, and he imposed monetary fines
and a 50-day jail sentence on the Plaintiff. The Eighth District Court of Appeals reversed the
Judge’s contempt ruling, finding the Judge abused his discretion in imposing criminal sanctions on
the Plaintiff rather than other sanctions specified in Ohio’s vexatious litigator statute. Plaintiff asks
this Court to prohibit Judge Corrigan from conducting a hearing on Plaintiff's alleged violation of
a civil protection order, and transfer the case to Judge Shannon Gallagher.

Plaintiff also filed an Application to Proceed In Forma Pauperis (Doc. No. 2). That

Application is DENIED.

 
 

This is the tenth case Plaintiff has filed in this federal court against Cuyahoga County
Common Pleas Court Judges, the Ohio Eighth District Court of Appeals or Mitchell since 2014.
Six of them were filed in the past three months. Each case contests the Ohio Courts’ findings that
he is a vexatious litigant or its decisions in other cases. Although the Court dismissed the first 4
cases under 28 U.S.C. § 1915(e), informing him Judges are immune from damages, and this Court
cannot overturn a state court judgment, rehear issues decided by the state court, particularly on
matters of state law, or interfere in on-going state court proceedings, Plaintiff continued to file cases
in this Court against the same Defendants pertaining to the same matter and seeking the same type
of relief. This case is no different. He is once again seeking relief from a state court judgment by
bringing an action against the judge that issued the judgment.

Up to this point, the Courts in this District have been tolerant of Plaintiff's pro se filings;
however, there comes a point when we can no longer allow Plaintiff to misuse the judicial system
at tax payer expense. The filing of frivolous lawsuits and motions strains an already burdened
federal judiciary. As the Supreme Court recognized: “Every paper filed with the Clerk of ... Court,
no matter how repetitious or frivolous, requires some portion of the [Court’s] limited resources. A
part of the Court’s responsibility is to see that these resources are allocated in a way that promotes

the interests of justice.” In re McDonald, 489 U.S. 180, 184 (1989). Our ability to perform our

 

1 See Anderson v. Mitchell, No. 1:14 CV 276 (N.D. Ohio July 29, 2014)(Gaughan, J.);
Anderson v. Eighth App. Dist. Ct. of Appeals of Ohio, No. 1:15 CV 1457 (N.D. Ohio Aug. 28,
2015)(Gwin, J.); Anderson v. Corrigan, No. 1:17 CV 2352 (N.D. Ohio Mar. 12, 2018)(Boyko, J.);
Anderson v. Gaul, No. 1:17 CV 2451 (N.D. Ohio Mar. 8, 2018)(Boyko, J.); Anderson v. Mitchell,
1:19 CV 1011 (N.D. Ohio filed May 6, 2019)(Adams, J.); Anderson v. Gaul, No. 1:19 CV 1012N.D.
Ohio filed May 6, 2019)(Adams, J.); Anderson v. Gallagher, No. 1:19 CV 1072 (N.D. Ohio filed
May 13, 2019)(Oliver, J.); Anderson v. Celebreeze, No. 1:19 CV 1079 (N.D. Ohio filed May 14,
2019)(Boyko, J.); Anderson v. Mitchell, No. 1:19 CV 1178 (N.D. Ohio filed May 21, 2019).

-2-

 
 

duties is compromised when we are forced to devote limited resources to the processing of
repetitious and frivolous filings. In re Sindram, 498 U.S. 177, 179-80 (1991).

After a careful review of Plaintiffs conduct in this and other cases filed in the Northern
District of Ohio, this Court has determined that it is necessary to impose some restrictions on
Plaintiffs ability to continue on in this manner. As an initial matter, Plaintiff did not pay the filing
fee and asks the Court to grant his Application to Proceed Jn Forma Pauperis to waive payment.
Congress first enacted an in forma pauperis statute in 1892 “to ensure that indigent litigants have
meaningful access to the federal courts.” Neitzke v. Williams, 490 U.S. 319, 324, (1989) (citing
Adkins v. E.l. DuPont deNemours & Co., 335 U.S. 331, 342-43 (1948)). Proceeding in forma
pauperis, however, is a privilege, and not a right. Wilson v. Yaklich, 148 F.3d 596, 603 (6th Cir.
1998); Weaver v. Toombs, 948 F.2d 1004, 1008 (6th Cir. 1991); Marshall v. Beshear, No.
3:10CV-663-R, 2010 WL 5092713, at *3 (W.D. Ky. Dec. 7, 2010). Federal courts may revoke or
deny the privilege of proceeding as a pauper when a litigant abuses the privilege by repeatedly filing
frivolous, harassing, or duplicative lawsuits. See In re McDonald, 489 U.S. 180, 184-85 (1989) (per
curiam); Maxberry v. S.E.C., 879 F.2d 222, 224 (6th Cir.1989) (per curiam).” Plaintiff has abused
the privilege of proceeding as a pauper by filing repetitive frivolous cases against Judge Gaul, J udge
Corrigan, Judge Gallagher, Judge Celebreeze and Mitchell. His Application to Proceed In Forma
Pauperis is denied. He may not proceed with this action unless he pays the entire filing fee of

$400.00. Plaintiff is cautioned that if he continues to file frivolous lawsuits, the Court may enjoin

 

2 See also Levy v. Macy’s, Inc., No. 1:13-cv-148, 2014 WL 49188, at *4 -5 (S.D. Ohio Jan.
7, 2014); Hopson v. Secret Service, No. 3:12CV-770-H, 2013 WL 1092915, at *1-3 (W.D. Ky. Mar.
15, 2013); Marshall v. Beshear, No. 3:10CV-663-R, 2010 WL 5092713, at *3 (W.D. Ky. Dec. 7,
2010); Haddad v. Michigan Nat. Bank, No. 1:09-cv-1023, 2010 WL 2384535, at *2-3 (W.D. Mich.
June 10, 2010).

-3-

 
 

him from filing any new actions without first obtaining leave of court. Reneer v. Sewell, 975 F.2d
258, 260-61 (6th Cir. 1992); Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987).
Accordingly, Plaintiffs Application to Proceed Jn Forma Pauperis (Doc. No. 2) is DENIED
and this action is dismissed. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal
from this decision could not be taken in good faith.* Plaintiff may file a Motion to Reopen the case,
within thirty (30) days of the date of this Order, if he pays the full filing fee of $400.00 prior to or
contemporaneously with the filing of the Motion. This Court will not accept any documents for
filing in this case, including the Motion to Reopen the Case, unless and until the full filing fee is

paid. The Clerk’s Office is instructed to return, unfiled, any document submitted without the filing

fee.

IT IS SO ORDERED.
f

i p Ly
ll sa :

/|

 

———

Vw - g f (|
| DONALD C. NUGENT /!
| UNITED STATES DISTRICT JUDGE
/|

 

 

3 28 U.S.C. § 1915(a)(3) provides:

An appeal may not be taken in forma pauperis if the trial court certifies that it is not
taken in good faith.

-4-

 
